Citation Nr: 0606926	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of fractures of both wrists, for the period from 
March 2002, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied a claim for an increased 
rating in excess of 20 percent, for residuals of fracture of 
both wrists.  The veteran submitted a notice of disagreement 
in February 1998, and after issuance of a statement of the 
case in May 2001, timely perfected an appeal to the Board.

The veteran testified before the undersigned Member of the 
Board at a September 2002 hearing at the RO.  A copy of the 
transcript of that hearing is of record.

In a decision of January 2003, the Board denied the veteran's 
appeal for a higher rating with respect to the period of time 
prior to March 2002.  The Board also initiated development of 
the appeal regarding the period of time from March 2002.  The 
Board remanded the case for additional development in 
December 2003.  The requested actions have since been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.  From March 2002, the residuals of fractures of both 
wrists have been manifested by x-ray evidence of degenerative 
changes, with some limitation of motion when accounting for 
pain and other pathology such as weakness and impaired grip 
strength and other mild functional loss; but has not resulted 
in limitation of motion productive of dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm, or favorable ankylosis.


CONCLUSION OF LAW

From March 2002, the schedular criteria for an evaluation in 
excess of 20 percent for service-connected residuals of 
fractures of both wrists with degenerative changes, are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5010, 5214, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the veteran with the development of his 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in January 2004 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him that it was his 
responsibility to obtain all evidence not in the possession 
of a Federal department or agency.  Thus, the fourth element 
is satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided in January 
2004 which was subsequent to the adjudication of his claim.  
He was given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA examination.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has had a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


Evidence and Background

Service connection has been in effect from October 1945 for 
residuals of fracture of the wrist, rated as 20 percent 
disabling, which has remained unchanged.  The veteran filed a 
claim for increase in May 1997.

He underwent VA examination in July 1997, at which he 
reported a chronic discomfort in the wrists, worsening over 
the years.  He took no pain medication and had not been 
seeing a physician for treatment over the years.  He reported 
being unable to mow the lawn or do repairs around the house 
due to his wrists.  Activities of daily living such as 
shaving, bathing, grooming and dressing, feeding, cooking and 
shopping were otherwise unimpeded.

On physical examination, wrists were noted as normal to 
inspection.  Range of motion testing showed extension 
(dorsiflexion) to 60 degrees bilaterally; palmar flexion 80 
degrees on the left, 65 degrees on the right; radial 
deviation 20 degrees bilaterally.  Ulnar deviation was 40 
degrees bilaterally.  No crepitus was noted.  Strength for 
extension and resisted flexion was 4+/5 and somewhat pain 
limited.  Otherwise, hands were noted as functional, there 
was no evidence of overlying swelling about the wrists, and 
active and passive movements were same.  Pain was present on 
passive range past 60 degrees of palmar flexion bilaterally, 
and past 55 degrees of dorsiflexion bilaterally.  There was 
no excessive warmth over either wrist joint.

X-rays of the wrists revealed no evidence of acute fracture 
or dislocation.  Healed bilateral distal radius fractures 
were noted.  Diagnosis was history of bilateral wrist 
fracture, with beginnings of early degenerative arthritis in 
the wrists.  Disability was noted as mild.

A November 1997 rating decision continued the 20 percent 
rating evaluation, and the veteran appealed.  As noted above, 
the Board has already confirmed the 20 percent rating with 
respect to the period of time prior to March 2002.  The 
evidence which is relevant to the period from March 2002 
includes the report of a March 2002 VA examination, in which 
the examiner noted that the veteran was an 84 year old 
retired insurance claims worker, with a history of heart 
disease, a defibrillator, and hypertension.  The veteran 
complained of weakness in his hands.  He was right handed.  
He reported some deformity of the left wrist, and difficulty 
carrying heavy loads in his hands.  He felt that his wrists 
had become weaker over the past 20 years.  He reported 
sometimes his hands felt numb, and then resolved.  There was 
no wrist pain, and no problem with writing.  He had no 
problems with activities of daily living, but had problems 
with woodworking and painting due to his wrist condition.  He 
used an assistive device to open jars.

On physical examination, radial pulses were intact, and no 
gross atrophy was noted.  There was widening of the left 
wrist joint, as compared to the right.  Range of motion 
revealed palmar flexion to 70 degrees on the left wrist, and 
80 degrees on the right.  Extension was normal bilaterally.  
Ulnar deviation was decreased to 35 degrees on the left, and 
was 45 degrees on the right.  Radial deviation was 20 degrees 
bilaterally; left wrist supination was 75 degrees on the left 
and 85 degrees on the right.  Pronation was normal 
bilaterally.  There was no pain on palpation.  There was mild 
weakness with resistance of dorsiflexion and plantar flexion 
of the wrist, left greater than right.  Sensation was grossly 
intact bilaterally.  Decreased grip strength was noted on the 
left wrist.

X-rays revealed no significant interval change.  Diagnosis 
was history of service-connected bilateral wrist condition; 
status post bilateral wrist fracture with deformity; status 
post fracture right 5th metacarpal; degenerative changes, 
weakness and range of motion limitation on the left wrist.  
VA outpatient records from September 1998 to July 2002 were 
for unrelated conditions.

In September 2002 testimony before the undersigned member of 
the Board, the veteran testified to the effect that he 
experiences weakness and cramps in his wrists which resolved 
after about 15 to 20 minutes, but no pain, and that he took 
no medication for his wrists.  He testified to loss of 
strength in the wrists, which limited his ability to do 
mechanical work like mowing the lawn, and that he had 
problems gripping and holding things.

The report of a VA orthopedic examination conducted in April 
2003 shows that the examiner reviewed the veteran's claims 
file and noted that both of the veteran's wrists had been 
fractured in October 1945.  The veteran was retired and could 
do activities of daily living and did not need to use 
assistive devices.  He reportedly sometimes had pain in both 
wrists which woke him up.  He had no pain during the day.  It 
was further noted, however, that he had pain and stiffness of 
the hands lasting half an hour, which the veteran described 
as cramps.  These occurred twice a week.  

On physical examination, there was no tenderness or deformity 
of the wrists.  Both wrists had 80 degrees of supination and 
80 degrees of pronation, which was painless.  Dorsiflexion of 
the right wrist was 70 degrees, and the left wrist was also 
70 degrees.  Volar flexion of the right wrist was 65 degrees, 
and the left wrist was 45 degrees.  Ulnar deviation of the 
right wrist was 43 degrees, and the left wrist was 38 
degrees.  Radial deviation of the right wrist was 30 degrees 
and the left wrist was 20 degrees.  There was no pain on 
wrist motion of either wrist.  The Tinel sign was negative at 
both wrists.  The Phalen sign was negative both in extension 
and flexion of the wrists bilaterally.  There was no sensory 
loss to pinprick in all ten fingers.  The patient had a fine 
tremor in both hands.  The diagnosis was status post fracture 
of both wrists with degenerative joint disease of the left 
wrist.  The examiner concluded that the veteran's functional 
loss was very mild.  He further stated that he had no 
explanation for the veteran's reported cramps which occurred 
only twice a week and lasted for half an hour.  

A VA written medical opinion dated in March 2004 reflects 
that the physician reviewed the previous VA examination 
report.  He stated that the negative Tinel's sign and 
Phalen's signs would imply that there was no underlying 
median neuropathy (carpal tunnel syndrome), though he further 
noted that the tests were not highly sensitive.  

A VA medical report dated in October 2005 reflects that the 
examiner stated that the fine tremor reported in the April 
2003 VA examination was not related to the wrist injuries.  

A letter dated in February 2004 from Leslie Sojka, M.D., 
reflects that the veteran sustained fractures to both wrists 
during World War II, and had continued to have pains in both 
wrists ever since that time.  

The veteran's recent private medical treatment records have 
been obtained.  A private record entry dated in November 2004 
noted that the veteran reported occasional wrist pains 
secondary to fracturing his wrists during WW II, but no 
further information was noted.  

Rating Criteria

The veteran essentially contends that the currently assigned 
20 percent rating does not adequately reflect the severity of 
his service-connected bilateral wrist disability.  The Board 
must determine whether the weight of the evidence supports 
the veteran's claim or is in relative equipoise, with the 
veteran prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided. However, in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Analysis

Service connection is currently in effect for residuals of 
fractures of both wrists, with degenerative changes, rated 20 
percent disabling.  No diagnostic code is specified in the 
rating decisions, but the most relevant diagnostic code 
appears to be 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215.  
Diagnostic Code 5010 contemplates arthritis due to trauma, 
substantiated by x- ray findings, and provides that it is to 
be rated as degenerative arthritis as per Diagnostic Code 
5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.

Wrist disabilities may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion and a 30 percent 
evaluation is warranted for the dominant wrist.  A 30 percent 
evaluation may be assigned under this diagnostic code for 
ankylosis of the minor wrist in any other position, except 
favorable ( a 40 percent rating is warranted for the dominant 
wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

The overall evidence from March 2002 includes the March 2002 
VA examination, during which palmar flexion on the right 
wrist was noted as normal at 80 degrees, and on the left 
wrist at 70 degrees (normal 80).  Dorsiflexion was noted as 
normal bilaterally at 70 degrees; radial deviation was normal 
bilaterally at 20 degrees; and ulnar deviation was normal on 
the right wrist at 45 degrees, and decreased on the left 
wrist at 35 degrees (normal 45).  Similar findings were noted 
in the VA examination conducted in April 2003.  Thus the 
overall evidence shows that the veteran's wrists, although 
limited in motion, do not show dorsiflexion as limited to 
less than 15 degrees or that palmar flexion is limited in 
line with the forearm, as required for even a minimum 10 
percent rating under this Diagnostic Code.  Consequently, the 
objective range of motion studies by themselves do not show 
entitlement to a compensable rating under the Diagnostic 
Codes for limitation of motion.

However, since this disability involves two or more major 
joints or two or more minor joint groups, a 20 percent rating 
is established for the disability under Diagnostic Codes 5003 
and 5010, which contemplate arthritis due to trauma 
substantiated by x-ray findings, with involvement of 2 or 
more major joints or 2 or more minor joints.  The Board 
believes that the overall severity of the wrists disability 
most nearly approximates the rating criteria for a 20 percent 
rating, that the currently assigned rating is proper, and 
that there is no question as to which rating should apply in 
this instance. 38 C.F.R. § 4.7.

A higher rating for this period is unwarranted.  The medical 
evidence does not show that there is such limitation of wrist 
motion due to pain, weakness, or reduction in grip strength 
so that the veteran should be rated for limitation based on 
ankylosis under Diagnostic Codes 5214, 5215, or under any 
other diagnostic code.  Although the veteran has related that 
his wrists impede some actions, they do not interfere with 
daily activities of living.  

The Board has considered whether the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  After a careful review of the 
available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
those discussed above do not provide a basis to assign an 
evaluation higher than the 20 percent rating currently in 
effect.

Additionally, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment due to these disabilities.  The veteran has 
been noted as retired, and the disability picture of the 
disabilities at issue is not so unusual as to make the 
application of the regular schedular standards impracticable.  
The Board concludes that the record as a whole does not 
indicate that this disability warrants the assignment of an 
extraschedular evaluation.

For this period of the appeal, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation and the benefit of the doubt 
doctrine is inapplicable in this instance.




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of fractures of both wrists, for the 
period from March 2002, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


